UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4197



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRE RAMON COOPER,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-02-261)


Submitted:   July 10, 2003                 Decided:    July 15, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Andre Cooper appeals his conviction following his conditional

guilty    plea   to    being    a    felon       in    possession    of   firearms,    in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).                           Cooper

preserved the right to appeal the district court’s denial of his

motion to suppress evidence. Finding no error, we affirm the denial

of Cooper’s motion to suppress.

       Cooper contends the district court erred in denying his motion

to suppress evidence obtained from a warrantless search of his

vehicle.     This Court reviews the factual findings underlying the

denial of a motion to suppress for clear error, while reviewing the

legal determinations de novo.              United States v. Rusher, 966 F.2d

868, 873 (4th Cir. 1992).

       Cooper alleges the evidence at the suppression hearing showed

he consented to only a limited search.                       The district court, in

denying the motion, relied on its assessment of the credibility of

the witnesses in determining that Cooper consented to the search of

the    vehicle   which    resulted        in     the    discovery    of   a   suspected

controlled substance and consequently a firearm on his person.

Thus, we find Cooper has not shown the district court clearly erred

in denying his motion.

       Accordingly, we affirm Cooper’s conviction.                   We dispense with

oral     argument     because       the   facts        and   legal   contentions      are




                                             2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3